Citation Nr: 1337942	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-27 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left knee degenerative joint disease.

2.  Entitlement to a disability rating in excess of 30 percent for left knee degenerative joint disease, status post total knee replacement with scar, from August 1, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), located in Houston, Texas, that granted service connection for left knee degenerative joint disease, assigning an initial 10 percent disability rating, effective as of September 20, 2007.  The Veteran expressed disagreement with the initial disability rating and perfected a substantive appeal.

During the pendency of this appeal, by rating action dated in March 2013, the RO determined that the left knee disability warranted a temporary 100 percent disability rating following prosthetic replacement of the knee joint from June 7, 2010; and a 30 percent disability rating from August 1, 2011.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For reasons explained below, the issue of entitlement to a disability rating in excess of 30 percent for left knee degenerative joint disease, status post total knee replacement with scar, from August 1, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

For the period dated from September 20, 2007, to June 6, 2010, the Veteran's left knee degenerative joint disease was consistently manifested by subjective complaints of pain, swelling, crepitus, and mild tenderness to palpation, with occasional reports of giving way and locking, and less frequent reports of weakness, stiffness, lack of endurance, and fatigability.  The left knee degenerative joint disease was also manifested by manifested by limitation of motion, as the Veteran was able to demonstrate normal extension to zero degrees, with flexion limited to no less than 120 degrees, including with pain and after repetition.  The left knee degenerative joint disease was manifested by no more than slight instability, as there are subjective reports of occasional episodes of giving way and locking and objective evidence showing the Veteran has worn a brace since 2008.  Additional functional limitation due to pain, weakness, or other factors is not shown to any significant degree.  


CONCLUSIONS OF LAW

1.  For the period dated from September 20, 2007, to June 6, 2010, the schedular criteria for an initial disability rating in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).

2.  For the period dated from September 20, 2007, to June 6, 2010, the schedular criteria for a separate 10 percent disability rating, but no higher, for instability of the left knee have been met.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his psychiatric disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, §5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

In this case, the Veteran's claim for service connection for his left knee disability was granted and an initial 10 percent disability rating was assigned in May 2008.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including VA treatment records dated from 2006 to 2009.  In this regard, the Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

Additionally, the Veteran was afforded several VA examinations in conjunction with his increased rating claim, including in December 2007 as pertinent to the claim being decided herein.  There is no allegation or indication that the VA examination was not adequate for rating purposes.  In fact, the Board finds that the examination was adequate in order to evaluate the Veteran's service-connected left knee disability as it includes an interview with the Veteran, a review of the record, and objective examination of his left knee, which addressed the relevant rating criteria.  Therefore, the Board finds that the December 2007 VA examination is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of her claim.

Left Knee Disability Prior to June 7, 2010

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board observes that the Court has also noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 

Service connection for left knee degenerative joint disease was established in May 2008, at which time the RO assigned an initial 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, effective September 20, 2007.  The Veteran disagreed with the initial disability rating assigned to his service-connected disability, which is the basis of the current appeal.  

As noted above, during the pendency of the appeal, the RO granted a 100 percent disability rating for left knee degenerative joint disease, status post total knee replacement with scar, pursuant to Diagnostic Code 5055, effective June 7, 2010; and a 30 percent disability rating from August 1, 2011.  The issue of entitlement to a disability rating in excess of 30 percent from August 1, 2011, is addressed in the Remand portion of this decision.

The RO assigned an initial 10 percent disability rating for left knee degenerative joint disease pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

The first four digits, 5010 in this case, represent the diagnostic code for rating traumatic arthritis.  The second four digits after the hyphen, 5260 in this case, represent the diagnostic code used to rate limitation of motion of the knee, or more specifically to rate flexion of the leg.  

According to Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis is evaluated under Diagnostic Code 5003, which provides that degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.  

For the time period in question - e.g., from September 20, 2007, to June 6, 2010, the pertinent evidence of record includes a December 2007 VA examination report, VA outpatient treatment records dated from 2006 to 2009, and private treatment records dated from 2009 to 2010.  

VA treatment records show that the Veteran reported bilateral knee pain throughout the pendency of the appeal.  In September 2006, objective examination revealed crepitus in both knees, while x-rays were noted to show osteoarthritis.  In September 2007, the Veteran reported that his pain ranged from four to ten on a ten point scale, and he also endorsed symptoms of popping, locking, and giving way.  Objective examination at that time revealed bilateral knee pain, with no evidence of effusion or ligament us instability.  In May 2008, there was objective evidence of weakness in the left knee and mild tenderness to palpation but no effusions.  

At the December 2007 VA examination, the Veteran reported his medical history as it pertains to his left knee, including having surgery in 1993 and 1994.  The Veteran also reported his current symptoms, including weakness, stiffness after sitting too long, constant swelling, occasional giving way and locking, lack of endurance, fatigability, and difficulty walking.  He reported that his left knee pain was constant, elicited by physical activity, and relieved by medication.  Objective examination revealed guarding of movement and crepitus.  There was, however, no evidence of edema, effusion, weakness, tenderness, or subluxation, and the examiner stated a scar was not present on the left knee.  The Veteran was able to extend his left knee to zero degrees without pain, while his flexion was limited to 120 degrees, with pain.  The examiner noted that the left knee was additionally limited by pain after repetitive use, with no additional limitation of function in movement.  Stability tests of the collateral and cruciate ligaments were within normal limits, as were the medial and lateral meniscus tests.  X-rays of the left knee revealed degenerative arthritic changes.  The examiner stated that prolonged standing and walking are affected by the Veteran's left knee degenerative joint disease.  

A July 2008 VA treatment record reflects that the Veteran reported experiencing anterior left knee pain.  There was no evidence of edema or effusion, but there was tenderness to palpation of the medial femoral condyle and tibial plateau.  Nevertheless, the Veteran was able to demonstrate normal extension to zero degrees, while his flexion was limited to 125 degrees.  His left knee was stable to varus and valgus stress and tests of the menisci and muscle strength were normal.  The assessment was bilateral knee osteoarthritis and the Veteran was given a medial off loader brace.  The examining physician also noted that he explained to the Veteran that his meniscus tear was secondary to osteoarthritis.  

In January 2009, the Veteran presented for treatment at VA with a brace on his left knee, reporting that his activities of daily living were limited by knee pain.  There was tenderness to palpation of the medial aspect of the knee and mild effusion, but there was no ligament us instability.  See January 2009 VA treatment record.  

A September 2009 private magnetic resonance imaging (MRI) study revealed significant degenerative changes in the medial compartment of the left knee, degenerative changes in the medial meniscus, and grade II injuries to the anterior cruciate and medial collateral ligaments.  As it pertains to the medial meniscus, the examining physician noted that the findings were suggestive of a previous partial medial meniscectomy.  

In May 2010, the Veteran presented for private medical treatment complaining of worsening left knee pain.  He was able to ambulate without an assistive device but there was tenderness to palpation of the medial and lateral joint line, as well as swelling.  The examiner noted that the Veteran was able to flex and extend his knee, although he did not provide the numerical range of motion of the left knee joint, and he also noted that rotation of the knee resulted in slight tenderness and pain.  The left knee collateral ligaments were stable.  The assessment was chondromalacia, medial meniscus tear, and osteoarthritis.  See May 2010 record from Dr. J.C.  

In sum, the preponderance of the evidence shows that, during the time period in question, the Veteran's left knee degenerative joint disease was manifested by pain, with varying degrees of severity, which prevented him from standing and walking for extended periods of time.  The evidence shows the Veteran's left knee degenerative joint disease was also consistently manifested by swelling, crepitus, and mild tenderness to palpation, with occasional reports of giving way and locking, and less frequent reports of weakness, stiffness, lack of endurance, and fatigability.  

With respect to the subjective reports of occasional episodes of giving way and locking, the Board notes that the evidence shows the Veteran was prescribed an off loader brace for his left knee degenerative joint disease.  Nevertheless, the objective evidence of record consistently shows that his left knee ligaments are intact and stable, and the Board finds probative that the Veteran has not reported experiencing subluxation or dislocation in his left knee joint at any time pertinent to this appeal.  

The preponderance of the evidence shows that the Veteran's left knee degenerative joint disease was also manifested by limitation of motion.  In this regard, the preponderance of the evidence shows that the Veteran has consistently demonstrated normal extension to zero degrees, with flexion limited to no less than 120 degrees, including with pain and after repetition.  In this regard, while the evidence shows the Veteran experiences painful motion in his left knee, the evidence does not reflect that his pain (or any other symptoms, such as lack of endurance or fatigability) results in any additional functional loss in his range of motion.  

Turning to the merits of this claim, the Board notes, at the outset, that the initial, 10 percent rating assigned under Diagnostic Code 5010-5260 was awarded based upon evidence of painful, limited motion of the left knee joint due to degenerative arthritis.  See May 2008 rating decision.  The Board has considered whether a rating higher than 10 percent is warranted based upon limitation of motion under Diagnostic Codes 5260 and 5261; however, the preponderance of the evidence shows that the Veteran has consistently demonstrated normal extension to zero degrees, which is noncompensable under Diagnostic Code 5261, as there is no evidence of extension limited to 10 degrees or more.  Likewise, the Board finds the preponderance of the evidence shows that the Veteran's range of motion in flexion is limited to no less than 120 degrees, including with pain, which is also noncompensable under Diagnostic Code 5260.  Therefore, a higher, or even compensable, disability rating is not warranted under Diagnostic Codes 5260 and 5261 based upon the evidence of record.  

In addition, during the time period in question, there is no lay or medical evidence of functional loss or impairment, other than due to pain, upon usage of his left knee.  Indeed, as noted, the December 2007 VA examiner determined that the Veteran's left knee joint is only limited by pain, with no additional functional limitation due to fatigability, weakness, lack of endurance, or incoordination.  The December 2007 VA examiner also stated that the Veteran's pain did not result in any additional limitation in his range of motion.  Moreover, the Board finds that any additional functional impairment experienced by the Veteran is contemplated by the disability ratings currently assigned to his left knee degenerative joint disease.  Indeed, the Board finds that the limited, painful movement experienced by the Veteran, which results in difficulty sitting and walking is adequately compensated by the disability ratings currently assigned.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board also finds that a rating higher than 10 percent is not warranted under the criteria of Diagnostic Code 5010, as there is no X-ray evidence showing that the Veteran's left knee disability involves two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Indeed, his service-connected right knee disability only involves one major joint, i.e., the knee joint.  See 38 C.F.R. § 4.45(f). 

In an effort to afford the Veteran the highest possible rating, the Board has considered his left knee disability under all other potentially applicable diagnostic codes.  The evidence does not show that the Veteran experiences ankylosis in his left knee joint, as he is able to demonstrate movement, albeit limited movement, in his left knee.  In addition, there is no evidence that the Veteran's right knee disability is manifested by an impairment of the tibia or fibula or genu recurvatum. Therefore Diagnostic Codes 5256, 5262, and 5263 are not for application in this case.  

The Board has considered the Veteran's left knee disability under Diagnostic Code 5257, which provides that knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  In this case, there is competent lay evidence of instability in the left knee, as the Veteran reported having occasional episodes of giving way and locking during this appeal.  The objective evidence of record also supports the Veteran's report of instability, as the evidence shows that he began wearing a brace on his left knee in 2008.  Based on this evidence and after resolving all reasonable doubt in favor of the Veteran, the Board finds that, during and throughout the time period in question, the Veteran's left knee disability was manifested by no more than slight instability.  However, the Veteran's left knee instability was no more than slight because objective examination of the left knee did not reveal any clinical evidence of ligament us instability.  Indeed, the preponderance of the evidence shows that the Veteran's semilunar cartilage is intact and stable, with no evidence of instability in the left knee.  

Therefore, the Board finds that, during the time period in question, the Veteran's left knee degenerative joint disease was manifested by slight instability, which warrants a separate 10 percent rating under Diagnostic Code 5257.  [Parenthetically, the Board notes that granting a separate 10 percent disability rating under Diagnostic Code 5257 in this case does not amount to pyramiding based upon the 10 percent rating currently assigned under Diagnostic Code 5010-5260.  See VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  ]

Given the evidence showing an injury/tear in the Veteran's left medial meniscus, the Board has also considered the Veteran's left knee disability under the criteria of Diagnostic Codes 5258 and 5259, which evaluate dislocated and removal of semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted where the semilunar cartilage is dislocated with frequent episodes of locking, pain, and effusion into the joint, while Diagnostic Code 5259 provides that symptomatic removal of semilunar cartilage warrants a 10 percent disability rating. 

In this case, the evidence variously shows that the Veteran has a torn left medial meniscus or, in the alternative, that he has undergone a medial meniscectomy.  Regardless, the Board notes that any residual symptoms the Veteran experiences as a result of his semilunar cartilage being removed or dislocated in contemplated in the ratings currently assigned to the Veteran's left knee degenerative joint disease disability.  Indeed, the 10 percent rating currently assigned under Diagnostic Code 5010-5260 contemplates the Veteran's painful, limited motion, while the 10 percent rating assigned under Diagnostic Code 5257 contemplates his slight instability, as manifested by his occasional complaints of locking in the left knee joint, which requires the use of a brace.  The preponderance of the evidence does not reflect that the Veteran experiences any additional residual symptoms as a result of dislocated or removed semilunar cartilage.  As such, the Board finds that assigning a separate 10 or 20 percent rating under Diagnostic Codes 5258 or 5259 would result in pyramiding, which is prohibited by law.  See 38 C.F.R. § 4.14 (2012) (evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability); see also Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Therefore, Diagnostic Codes 5258 and 5259 are not for application in this case. 

The evidence of record does not show that, during the time period in question, the Veteran's left knee degenerative joint disease was manifested by a scar or neurologic impairment.  Therefore, a separate disability rating cannot be assigned based upon any such symptoms or disability.  

Further staging of the Veteran's left knee degenerative joint disease is not appropriate in this case, as the manifestations of the Veteran's left knee disability have remained relatively stable throughout the time period in question.  See Hart, 21 Vet. App. at 509-10.  Indeed, the Board notes that, while the Veteran's range of motion has remained limited throughout the appeal, there is no indication of any significant decrease in range of motion or overall functional impairment that warrants a higher rating, even with consideration of pain and other factors.  Therefore, the ratings assigned herein contemplate the functional impairment experienced by the Veteran with respect to his left knee disability. 

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's left knee disability are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of pain, limited motion, and instability are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See Id.  However, the Board notes that there have been no hospitalizations for the Veteran's left knee disability during the time period in question.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16. 

The Board has also considered whether a claim for a total disability rating based upon individual unemployability (TDIU) has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Here, review of the record reveals that the Veteran has reported losing his job as a firefighter because of his bilateral knee pain.  Despite this assertion, the evidence shows that the Veteran has worked since military service, including during the pendency of this claim, as a school teacher.  See VA examination reports dated January 2008 (audio) and September 2010.  In this context, the Board finds probative that the Veteran has not alleged, nor does the evidence show, that he is effectively rendered unemployable as a result of his service-connected left knee degenerative joint disease.  On these facts, the Board finds that a claim for a TDIU has not been raised during the time period in question and need not be addressed any further.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of an initial disability rating in excess of 10 percent based upon painful, limited motion of the left knee joint due to degenerative arthritis.  However, the preponderance of the evidence supports the grant of a separate 10 percent disability rating, but no higher for the Veteran's left knee slight instability.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.


ORDER

An initial disability rating in excess of 10 percent for left knee degenerative joint disease is denied.  

A separate initial 10 percent disability rating for left knee instability is granted, subject to the laws and regulations governing monetary awards.  




REMAND

The Veteran is seeking a disability rating higher than 30 percent for left knee degenerative joint disease, status post total knee replacement with scar, from August 1, 2011.  Parenthetically, the Board notes that the 30 percent disability rating was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, which provides the rating criteria for knee replacement and its post-operative residuals.  

In evaluating this claim, however, the Board notes that there is little to no evidence of record on which to decide this claim.  Indeed, the Veteran was last provided a VA examination in September 2010, which is not relevant to the time period at issue, and the evidentiary record does not contain any VA or private treatment records dated since August 1, 2011.  

As such, the Board concludes that a remand is needed in order to (1) schedule the Veteran for a new VA examination to evaluate the current nature and severity of his service-connected left knee degenerative joint disease and (2) obtain any outstanding VA and private treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall send the Veteran and his attorney a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to his left knee degenerative joint disease since his total left knee replacement in June 2010.  Specifically, the Veteran shall be requested to provide, or provide appropriate authorization to obtain records showing treatment for his left knee disability since August 1, 2011.  

2. If the responds, the RO/AMC shall assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. Thereafter, the RO/AMC shall schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his service-connected left knee degenerative joint disease, status post total knee replacement with scar (left knee disability).  Any indicated evaluations, studies, and tests should be conducted.  The claims file must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner must conduct all necessary testing of the knee, including range of motion studies (measured in degrees, with normal range of motion specified).

The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the knee is used repeatedly over a period of time.  This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

The examiner must specify whether the Veteran has any instability in the knee and, if so, the severity thereof (e.g., slight, moderate or severe), and whether there are episodes of locking. 

The examiner must identify all current manifestations of any residual scars of the knee.  If, in addition to scarring, any muscle and/or neurological impairment is identified, the examiner shall indicate whether each such impairment constitutes a distinct disability capable of being separately rated.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's left knee disability, if any, on the his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the RO/AMC shall readjudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative shall be issued a Supplemental Statement of the Case, with an appropriate period of time allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  
The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


